—Order, Appellate Term, First Judicial Department (McCooe and Glen, JJ.; Parness, J. P., dissenting), entered April 1, 1994, affirming an order of Civil Court, New York County (Fern Fisher-Brandveen, J.), entered on or about September 16, 1991, which granted respondent-tenant’s motion to dismiss petitioner-landlord’s holdover proceeding for lack of subject matter jurisdiction, unanimously affirmed, without costs.
The subject building is admittedly a lodging house, and, as such, a class B multiple dwelling (see, 2009-2011 Third Ave. Corp. v Fifth Ave. Community Ctr., 164 Misc 2d 257, 260 [Civ Ct, NY County, Evans, J.]) subject to rent stabilization (see, Matter of Gottlieb v Mirabal, 123 AD2d 574, 577, Iv denied 69 NY2d 609). Because respondent’s cubicle unit is not expressly excluded from coverage under the Emergency Tenant Protection Act, it was properly held to be a "housing accommodation” for rent stabilization purposes (Matter of Ruskin v Miller, 172 AD2d 164; Ghelardi v Donnelly, NYLJ, Apr. 21, 1993, at 22, col 6 [Civ Ct, NY County, Taylor, J.]). Multiple Dwelling Law § 66 which might appear to suggest a different result is not a rent regulation statute and is thus inapplicable on the issue of regulated status. Concur—Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.